Citation Nr: 1037295	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board notes that the Veteran's claim initially included 
additional issues.  However, in the VA Form 9 filed in October 
2006, the Veteran only perfected the issue of entitlement to 
service connection for bilateral hearing loss.  Therefore, that 
is the only issue addressed in this decision.  

This appeal was remanded by the Board in November 2009 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence does not shows that bilateral hearing 
loss manifested in service, manifested within one year after 
service or is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

A March 2006 letter also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of an August 2010 
supplemental statement of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Here, any error regarding the Dingess notice was 
harmless given that service connection is being denied and no 
rating or effective date will be assigned.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, Social Security Administration (SSA) records, 
private medical records and VA medical records.  The appellant 
was afforded a VA medical examination in June 2006 and March 
2010.  The Board finds that the RO complied with its November 
2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, 
including sensorineural hearing loss, manifests to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Here, the Veteran has a current diagnosis of bilateral 
sensorineural hearing loss.  In the June 2006 and March 2010 VA 
Compensation and Pension Examinations, the audiological test 
results revealed bilateral sensorineural hearing loss.  

The personnel records indicate that the Veteran served in Vietnam 
from July 1967 to July 1968.  His military occupational specialty 
was Armor Intelligence Specialist and Light Weapons Infantryman.  
He also participated in Vietnam Counteroffensive Phase III.  The 
Veteran submitted newspaper evidence and pictures showing that he 
received the Combat Infantry Medal a well as statements showing 
that he was involved in combat activities in service.  Further, a 
buddy statement verified that the Veteran was engaged in combat 
and exposed to acoustic trauma in service.  The RO conceded that 
the Veteran was a combat Veteran and exposed to artillery noise, 
heavy equipment noise and weapons noise in service.  

Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Accordingly, the Board 
concedes the Veteran was exposed to acoustic trauma in service, 
but the competent evidence must still show a current disability 
and a nexus between that disability and the in-service noise 
trauma.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see 
also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Here, the service treatment records show that the Veteran did not 
report hearing loss when he entered service and the audiometer 
testing revealed normal hearing.  The treatment records did not 
show complaints of or a diagnosis of hearing loss in service.  
The Veteran reported hearing loss at separation from service in 
July 1968.  The audiometer testing in July 1968 revealed normal 
hearing.  

A VA Compensation and Pension Examination was conducted in June 
2006.  The audiologist, however, did not provide a rationale for 
his conclusion; therefore, another examination was requested.  In 
the March 2010 VA Compensation and Pension Examination, the same 
VA audiologist reviewed the claims file and prior medical 
records.  He considered the Veteran's noise exposure in service, 
including noise from artillery, heavy equipment, aircraft and 
weapons.  There was no occupational noise exposure and infrequent 
recreational noise exposure due to hunting.  The Veteran reported 
that the onset of his hearing loss was in 1968 following exposure 
to artillery noise in service.  After audiological testing, the 
Veteran was diagnosed with moderate/profound sensorineural 
hearing loss.  The audiologist noted that audiological data was 
converted from ASA to ISO/ANSI standards.  It was the 
audiologist's opinion that it was not likely that the Veteran's 
hearing loss was related to noise exposure during military 
service.  The examiner reasoned that the there was a normal 
audiogram at separation in July 1968 with no significant 
threshold shifts bilaterally when compared with the enlistment 
audiograms in 1966.  

Additionally, the Veteran submitted lay statements showing that 
prior to service others did not notice that the Veteran had 
hearing loss, however, after service, hearing problems were 
observed.  The Board notes that the Veteran has repeatedly 
asserted that his current bilateral hearing loss is related to 
his period of active service and has reported that he had hearing 
problems since service.  

While the Veteran is considered competent to report his hearing 
difficulties, and the lay persons can report their observations 
of the Veteran's hearing loss, their opinions regarding the cause 
of the hearing loss is afforded no probative value.  As lay 
persons, the Veteran and the persons who submitted the 
statements, lack the requisite medical expertise to determine the 
severity of hearing loss or render a competent medical opinion 
regarding its cause.  Grottveit v. Brown, 5 Vet. App. 91 (1993) 
(where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required).

Furthermore, the Board finds that the VA examination is adequate.  
It is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The examiner also provided a 
rationale for his conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  As such, the Board 
affords greater probative value to the opinion provided by the VA 
examiner with respect to the claim as the VA examiner has the 
requisite expertise to render such opinion and provided a sound 
rationale for the opinion based on review of the claims folder 
and examination of the Veteran.

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of bilateral hearing loss within one 
year after separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, the medical evidence does not show treatment for hearing 
loss until the claim for service connection in 2005.  The first 
clinical documentation of a bilateral hearing impairment was not 
shown until a private examination dated in 2006.  Moreover, 
private medical records were received dated from 1980 to the 
present. These records show treatment for several other medical 
conditions, however, they do not contain complaints of hearing 
loss.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
evidence that weighs against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Thus, in consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of service connection for bilateral hearing loss.  Although the 
Veteran is shown to have participated in combat and sustained 
acoustic trauma in service due to combat noise exposure, a 
bilateral hearing impairment as defined by VA regulation did not 
manifest until many years after service and has not been linked 
by competent medical opinion to active military service to 
include acoustic trauma sustained therein as a result of combat 
noise exposure.  Thus, the competent evidence of record does not 
establish a causal link between the Veteran's current bilateral 
hearing loss and his period of active military service.  See Wade 
v. West, 11 Vet. App. 302 (1998) (holding that evidence of a 
causal nexus between an in-service event and a current disability 
is still required even when a veteran is shown to have 
participated in combat).  Therefore, the Board must find that 
service connection for bilateral hearing loss is not warranted in 
this case.

In reaching the above conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's bilateral hearing loss claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


